Exhibit 10.21

 

NEITHER THIS SECURITY NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS SECURITY
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT
BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR
(B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT
OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. 
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

SUNSHINE HEART, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

Warrant No. CSW-**

 

Original Issue Date: February 8, 2012

 

SUNSHINE HEART, INC., a Delaware corporation (the “Company”), hereby certifies
that, for value received, *** or its/his permitted registered assigns (the
“Holder”), is entitled to purchase from the Company up to a total of *** shares
(subject to adjustment as provided herein) of common stock, US$0.0001 par value
per share (the “Common Stock”), of the Company (each such share, a “Warrant
Share” and all such shares, including any additional shares, if any, to be
issued pursuant to the immediately following paragraph, the “Warrant Shares”) at
an exercise price equal to A$8.00 per share (as adjusted from time to time as
provided in Section 9 herein, the “Exercise Price”), at any time and from time
to time on or after the date hereof (the “Trigger Date”) and through and
including 5:30 P.M., New York City time, on February 8, 2017 (the “Expiration
Date”), and subject to the following terms and conditions:

 

This Warrant (this “Warrant”) is one of a series of similar warrants issued
pursuant to that certain Securities Purchase Agreement, dated February 6, 2012
by and among the Company and the Purchasers identified therein (the “Purchase
Agreement”).  All such warrants are referred to herein, collectively, as the
“Warrants.”

 

1.                                      DEFINITIONS. In addition to the terms
defined elsewhere in this Warrant, capitalized terms that are not otherwise
defined herein have the meanings given to such terms in the Purchase Agreement. 
All dollar amounts set forth herein shall refer to Australian currency.

 

2.                                      REGISTRATION OF WARRANTS.  The Company
shall register this Warrant, upon records to be maintained by the Company for
that purpose (the “Warrant Register”), in the name of the record Holder (which
shall include the initial Holder or, as the case may be, any registered assignee
to which this Warrant is permissibly assigned hereunder) from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof

 

1

--------------------------------------------------------------------------------


 

for the purpose of any exercise hereof or any distribution to the Holder, and
for all other purposes, absent actual notice to the contrary.

 

3.                                      REGISTRATION OF TRANSFERS.  Subject to
compliance with all applicable securities laws, the Company shall register the
transfer of all or any portion of this Warrant in the Warrant Register, upon
surrender of this Warrant, with the Form of Assignment attached as Schedule 2
hereto duly completed and signed, to the Company’s transfer agent or to the
Company at its address specified in the Purchase Agreement and (x) delivery, at
the request of the Company, of an opinion of counsel reasonably satisfactory to
the Company to the effect that the transfer of such portion of this Warrant may
be made pursuant to an available exemption from the registration requirements of
the Securities Act and all applicable state securities or blue sky laws and
(y) delivery by the transferee of a written statement to the Company certifying
that the transferee is an “accredited investor” as defined in Rule 501(a) under
the Securities Act, to the Company at its address specified in the Purchase
Agreement. Upon any such registration or transfer, a new warrant to purchase
Common Stock in substantially the form of this Warrant (any such new warrant, a
“New Warrant”) evidencing the portion of this Warrant so transferred shall be
issued to the transferee, and a New Warrant evidencing the remaining portion of
this Warrant not so transferred, if any, shall be issued to the transferring
Holder.  Any New Warrant issued pursuant to a partial exercise of this Warrant
or as a result of a transfer of this Warrant shall be deemed to have the
Original Issue Date of *** **, 2012, which is the date that this Warrant was
initially issued to such Holder or its predecessor.  The acceptance of the New
Warrant by the transferee thereof shall be deemed the acceptance by such
transferee of all of the rights and obligations in respect of the New Warrant
that the Holder has in respect of this Warrant. The Company shall prepare, issue
and deliver at its own expense any New Warrant under this Section 3.

 

4.                                      EXERCISE AND DURATION OF WARRANTS.

 

(a)                                  All or any part of this Warrant shall be
exercisable by the registered Holder in any manner permitted by Section 10 of
this Warrant at any time and from time to time on or after the Trigger Date and
through and including 5:30 P.M. New York City time, on the Expiration Date. At
5:30 P.M., New York City time, on the Expiration Date, the portion of this
Warrant not exercised prior thereto shall be and become void and of no value and
this Warrant shall be terminated and no longer outstanding.

 

(b)                                  The Holder may exercise this Warrant by
delivering to the Company (i) an exercise notice (whether via facsimile or
otherwise), in the form attached as Schedule 1 hereto (the “Exercise Notice”),
completed and duly signed, and (ii) payment of the Exercise Price for the number
of Warrant Shares as to which this Warrant is being exercised (which may take
the form of a “cashless exercise” if so indicated in the Exercise Notice and if
a “cashless exercise” may occur at such time pursuant to Section 10 below), and
the date on which the last of such items is delivered to the Company (as
determined in accordance with the notice provisions hereof) is an “Exercise
Date.”  The Holder shall not be required to deliver the original Warrant in
order to effect an exercise hereunder.  Execution and delivery of the Exercise
Notice shall have the same effect as cancellation of the original Warrant and
issuance of a New Warrant evidencing the right to purchase the remaining number
of Warrant Shares.

 

2

--------------------------------------------------------------------------------


 

5.                                      DELIVERY OF WARRANT SHARES.

 

(a)                                  Upon exercise of this Warrant, the Company
shall promptly (but in no event later than three Trading Days after the Exercise
Date) issue or cause to be issued and cause to be delivered to or upon the
written order of the Holder and in such name or names as the Holder may
designate (provided that, if a Registration Statement covering the resale of the
Warrant Shares is not effective and the Holder directs the Company to deliver a
certificate for the Warrant Shares in a name other than that of the Holder or an
Affiliate of the Holder, it shall deliver to the Company on the Exercise Date an
opinion of counsel reasonably satisfactory to the Company to the effect that the
issuance of such Warrant Shares in such other name may be made pursuant to an
available exemption from the registration requirements of the Securities Act and
all applicable state securities or blue sky laws), (i) a certificate for the
Warrant Shares issuable upon such exercise, free of restrictive legends, or
(ii) an electronic delivery of the Warrant Shares to the Holder’s account at
either CHESS Depositary Nominees Pty Ltd. which will hold legal title to the
Warrant Shares on behalf of the Holder for its benefit through the issue of
CHESS Depositary Interests that will be quoted on the stock market of the
Australian Securities Exchange or the Depository Trust Company (“DTC”) or a
similar organization, unless in the case of clause (i) and (ii) a registration
statement covering the resale of the Warrant Shares and naming the Holder as a
selling stockholder thereunder is not then effective or the Warrant Shares are
not freely transferable without volume and manner of sale restrictions pursuant
to Rule 144 under the Securities Act, in which case such Holder shall receive a
certificate for the Warrant Shares issuable upon such exercise with appropriate
restrictive legends.  The Holder, or any Person permissibly so designated by the
Holder to receive Warrant Shares, shall be deemed to have become the holder of
record of such Warrant Shares as of the Exercise Date.  If the Warrant Shares
are to be issued free of all restrictive legends, the Company shall, upon the
written request of the Holder, use its reasonable best efforts to deliver, or
cause to be delivered, Warrant Shares hereunder electronically through DTC or
another established clearing corporation performing similar functions, if
available; provided, that, the Company may, but will not be required to, change
its transfer agent if its current transfer agent cannot deliver Warrant Shares
electronically through such a clearing corporation.  For purposes of this
Warrant, “Trading Day” shall mean any day on which the Warrant Shares are traded
on a U.S. stock exchange or, if inapplicable,  the principal securities exchange
or securities market on which the Warrant Shares are then traded.

 

(b)                                  In addition to any other rights available
to the Holder, if by the close of the third Trading Day after delivery of an
Exercise Notice and the payment of the aggregate exercise price in any manner
permitted by Section 10 of this Warrant, the Company fails to deliver to the
Holder a certificate (or make an electronic delivery) representing the required
number of Warrant Shares in the manner required pursuant to Section 5(a), and if
after such third Trading Day and prior to the receipt of such Warrant Shares,
the Holder or the Holder’s brokerage firm purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Warrant Shares which the Holder anticipated receiving
upon such exercise (a “Buy-In”), then the Company shall, within three
(3) Trading Days after the Holder’s request and in the Holder’s sole discretion,
either (1) pay in cash to the Holder an amount equal to the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (or make an electronic delivery) (and to
issue such Warrant Shares) shall terminate or (2) promptly honor its obligation
to deliver to the Holder a certificate or certificates

 

3

--------------------------------------------------------------------------------


 

(or make an electronic delivery) representing such Warrant Shares and pay cash
to the Holder in an amount equal to the excess (if any) of the Buy-In Price over
the product of (A) the number of shares of Common Stock purchased in the Buy-In,
times (B) the closing bid price of a share of Common Stock on the Exercise Date.

 

6.                                      CHARGES, TAXES AND EXPENSES.  Issuance
and delivery of certificates for shares of Common Stock upon exercise of this
Warrant shall be made without charge to the Holder for any issue or transfer
tax, transfer agent fee or other incidental tax or expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company; provided, however, that the Company shall not be required to pay
any tax that may be payable in respect of any transfer involved in the
registration of any certificates for Warrant Shares or the Warrants in a name
other than that of the Holder or an Affiliate thereof. The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

 

7.                                      REPLACEMENT OF WARRANT.  If this Warrant
is mutilated, lost, stolen or destroyed, the Company shall issue or cause to be
issued in exchange and substitution for and upon cancellation hereof, or in lieu
of and substitution for this Warrant, a New Warrant, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction (in such case) and, in each case, a customary and reasonable
indemnity or surety bond, if requested by the Company. Applicants for a New
Warrant under such circumstances shall also comply with such other reasonable
regulations and procedures and pay such other reasonable third-party costs as
the Company may prescribe. If a New Warrant is requested as a result of a
mutilation of this Warrant, then the Holder shall deliver such mutilated Warrant
to the Company as a condition precedent to the Company’s obligation to issue the
New Warrant.

 

8.                                      RESERVATION OF WARRANT SHARES.  The
Company represents, warrants, covenants and agrees that it will at all times
reserve and keep available out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Warrant Shares upon exercise of this Warrant as herein provided, the
number of Warrant Shares that are issuable and deliverable upon the exercise of
this entire Warrant, free from preemptive rights or any other contingent
purchase rights of persons other than the Holder (taking into account the
adjustments of Section 9). The Company covenants that all Warrant Shares so
issuable and deliverable shall, upon issuance and the payment of the applicable
Exercise Price (including by “cashless exercise” if permitted hereunder) in
accordance with the terms hereof, be duly and validly authorized, issued and
fully paid and nonassessable. The Company, without requiring any action to be
taken or expense to be incurred by Holder, will take all such action as may be
reasonably necessary to assure that such shares of Common Stock may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of any securities exchange or automated quotation system upon which
the Common Stock may be listed.

 

9.                                      CERTAIN ADJUSTMENTS.  The Exercise Price
and number of Warrant Shares issuable upon exercise of this Warrant are subject
to adjustment from time to time as set forth in this Section 9.

 

4

--------------------------------------------------------------------------------


 

(a)                                  Stock Dividends and Splits.  If the
Company, at any time while this Warrant is outstanding, (i) pays a stock
dividend on its Common Stock or otherwise makes a distribution on any class of
capital stock that is payable in shares of Common Stock, (ii) subdivides its
outstanding shares of Common Stock into a larger number of shares,
(iii) combines its outstanding shares of Common Stock into a smaller number of
shares or (iv) issues by reclassification of shares of Common Stock any shares
of capital stock of the Company, then in each such case the Exercise Price shall
be multiplied by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding immediately before such event and the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to clause (i) of this
paragraph shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution,
and any adjustment pursuant to clause (ii), (iii) or (iv) of this paragraph
shall become effective immediately after the effective date of such subdivision
or combination or reclassification.

 

(b)                                  Pro Rata Distributions.  If the Company, at
any time while this Warrant is outstanding, distributes to all holders of Common
Stock for no consideration (i) evidences of its indebtedness, (ii) any security
(other than a distribution of Common Stock covered by the preceding paragraph)
or (iii) rights, options or warrants to subscribe for or purchase any security,
or (iv) any other asset (including cash or cash dividends) (in each case,
“Distributed Property”), then, upon any exercise of this Warrant that occurs
after the record date fixed for determination of stockholders entitled to
receive such distribution, the Holder shall be entitled to receive, in addition
to the Warrant Shares otherwise issuable upon such exercise (if applicable), the
Distributed Property that such Holder would have been entitled to receive in
respect of such number of Warrant Shares had the Holder been the record holder
of such Warrant Shares immediately prior to such record date without regard to
any limitation on exercise contained therein.

 

(c)                                  Change in Control.  For the purpose of this
Warrant, “Change in Control” means a merger or consolidation of the Company with
or into any other corporation or corporations in which the stockholders of the
Company immediately prior to the merger or consolidation do not own more than
fifty percent (50%) of the outstanding voting power (assuming conversion of all
convertible securities and the exercise of all outstanding options) of the
surviving corporation or the sale, lease, licensing, transfer or other
disposition of all or substantially all the assets of the Company, unless the
requisite stockholders of the Company elect, pursuant to the Certificate of
Incorporation (as defined below), for such transaction or transactions not to be
a Change in Control of the Company.

 

(i)                                    Upon the written request of the Company,
the Holder agrees that, in the event of a Change in Control that is not an asset
sale and in which the sole consideration is cash, either (a) the Holder shall
exercise its conversion or purchase right under this Warrant and such exercise
will be deemed effective immediately prior to the consummation of such Change in
Control or (b) if the Holder elects not to exercise the Warrant, this Warrant
will expire upon the consummation of such Change in Control. The Company shall
provide the Holder with written notice of its request relating to the foregoing
(together with such reasonable information as such Holder may request in
connection with such contemplated Change in Control giving rise

 

5

--------------------------------------------------------------------------------


 

to such notice), which is to be delivered to the Holder not less than ten
(10) days prior to the closing of the proposed Change in Control.

 

(ii)                                Upon the written request of the Company, the
Holder agrees that, in the event of a Change in Control that is an “arms length”
sale of all or substantially all of the Company’s assets (and only its assets)
to a third party that is not an Affiliate (as defined below) of the Company (a
“True Asset Sale”), either (a) the Holder shall exercise its conversion or
purchase right under this Warrant and such exercise will be deemed effective
immediately prior to the consummation of such Change in Control or (b) if the
Holder elects not to exercise the Warrant, this Warrant will continue until the
Expiration Date if the Company continues as a going concern following the
closing of any such True Asset Sale. The Company shall provide the Holder with
written notice of its request relating to the foregoing (together with such
reasonable information as such Holder may request in connection with such
contemplated Change in Control giving rise to such notice), which is to be
delivered to the Holder not less than ten (10) days prior to the closing of the
proposed Change in Control. As used herein “Affiliate” shall mean any person or
entity that owns or controls directly or indirectly ten (10) percent or more of
the stock of the Company, and any person or entity that controls or is
controlled by or is under common control with such persons or entities.

 

(iii)                            Upon the written request of the Company, the
Holder agrees that, in the event of a stock for stock Change in Control of the
Company by a publicly traded acquirer if, on the record date for the Change in
Control, the fair market value of the Warrant Shares (or other securities
issuable upon exercise of this Warrant) is equal to or greater than two
(2) times the Exercise Price, the Company may require the Warrant to be deemed
automatically exercised and the Holder shall participate in the Change in
Control as a holder of the Warrant Shares (or other securities issuable upon
exercise of the Warrant) on the same terms as other holders of the same class of
securities of the Company.

 

(iv)                               Upon the closing of any Change in Control
other than those particularly described in subsections (i), (ii) and
(iii) above, the successor entity, if any, and if applicable, shall assume the
obligations of this Warrant, and this Warrant shall be exercisable for the same
securities, cash, and property as would be payable for the Warrant Shares
issuable upon exercise of the unexercised portion of this Warrant as if such
Warrant Shares were outstanding on the record date for the Change in Control and
subsequent closing. The Exercise Price and/or number of Warrant Shares shall be
adjusted accordingly.

 

(d)                                  Number of Warrant Shares. Simultaneously
with any adjustment to the Exercise Price pursuant to paragraph (a) of this
Section 9, the number of Warrant Shares that may be purchased upon exercise of
this Warrant shall be increased or decreased proportionately, so that after such
adjustment the aggregate Exercise Price payable hereunder for the increased or
decreased number of Warrant Shares shall be the same as the aggregate Exercise
Price in effect immediately prior to such adjustment.

 

(e)                                  Calculations.  All calculations under this
Section 9 shall be rounded to the nearest cent or up to the next share, as
applicable.

 

6

--------------------------------------------------------------------------------


 

(f)                                    Notice of Adjustments.  Upon the
occurrence of each adjustment pursuant to this Section 9, the Company at its
expense will promptly notify the Holders of the applicable adjustment, compute
such adjustment, in good faith, in accordance with the terms of this Warrant and
prepare a certificate setting forth such adjustment, including a statement of
the adjusted Exercise Price and adjusted number or type of Warrant Shares or
other securities issuable upon exercise of this Warrant (as applicable),
describing the transactions giving rise to such adjustments and showing in
detail the facts upon which such adjustment is based. Upon written request, the
Company will promptly deliver a copy of each such certificate to the Holder and
to the Company’s transfer agent.

 

(g)                                 Notice of Corporate Events.  If, while this
Warrant is outstanding, the Company (i) declares a dividend or any other
distribution of cash, securities or other property in respect of its Common
Stock, including, without limitation, any granting of rights or warrants to
subscribe for or purchase any capital stock of the Company or any subsidiary,
(ii) authorizes or approves, enters into any agreement contemplating or solicits
stockholder approval for any Change in Control or (iii) authorizes the voluntary
dissolution, liquidation or winding up of the affairs of the Company, then,
except if such notice and the contents thereof shall be deemed to constitute
material non-public information, the Company shall deliver to the Holder a
notice of such transaction at least ten (10) business days prior to the
applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction and
the Company will take all reasonable steps to give Holder the practical
opportunity to exercise this Warrant prior to such time;  provided, however,
that the failure to deliver such notice or any defect therein shall not affect
the validity of the corporate action required to be described in such notice.

 

(h)                                 Special ASX Provision.  For so long as
shares of the Company’s capital stock (or CHESS Depositary Interests
representing such shares) are listed or otherwise quoted on the stock market of
the Australian Securities Exchange (the “ASX”), the following provisions of this
Section 9(h) shall apply.

 

(i)                                    The Company will, in accordance with the
listing rules of the ASX (the “ASX Listing Rules”), make an application to have
the Warrant Shares that are issued pursuant to an exercise of this Warrant,
listed for official quotation on the market conducted by ASX.  In the case of
any pro-rata issue (other than a bonus issue), the Exercise Price will be
reduced according to the formula set out for making such an adjustment in the
ASX Listing Rules. In the case of a bonus issue, the number of Warrant Shares
over which this Warrant is exercisable will, in accordance with the ASX Listing
Rules, be increased by the number of Warrant Shares which the Holder would have
received if this Warrant had been exercised before the record date for the bonus
issue. The Company will notify the ASX of the adjustments in accordance with the
ASX Listing Rules.

 

(ii)                                In the event of any reorganisation
(including consolidation, subdivisions, reduction or return) of the authorised
or issued capital of the Company, the rights of the Holder will be changed to
the extent necessary to comply with the ASX Listing Rules applying to a
reorganisation of capital at the time of the reorganisation.

 

7

--------------------------------------------------------------------------------


 

(iii)                            Upon reorganisation of the Company’s capital,
the rights of the Holder will, as required, be changed to comply with the ASX
Listing Rules.

 

Other than as permitted under the ASX Listing Rules, the Warrant does not give
the Holder any right to vote, receive dividends, participate in new share issues
or grant any other rights to the Holder as a shareholder until Warrant Shares
are allotted pursuant to the exercise of the Warrant.  In the event the terms
and conditions of this Section 9(h) conflict with the terms and conditions set
forth in Sections 9(a)-(d) of this Warrant, the terms and conditions of this
Section 9(h) shall control.

 

10.                               PAYMENT OF EXERCISE PRICE.  The Holder shall
pay the Exercise Price in immediately available funds; provided, however, that
if, on any Exercise Date there is not an effective registration statement
registering, or no current prospectus available for, the resale of the Warrant
Shares by the Holder or if on any Exercise Date, the Warrant Shares (or CHESS
Depository Interests representing the Warrant Shares) are not listed or quoted
on the ASX, then the Holder may, in its sole discretion, satisfy its obligation
to pay the Exercise Price through a “cashless exercise”, in which event the
Company shall issue to the Holder the number of Warrant Shares determined as
follows:

 

X = Y [(A-B)/A]

 

where:

 

X = the number of Warrant Shares to be issued to the Holder.

 

Y = the total number of Warrant Shares with respect to which this Warrant is
being exercised.

 

A = the average of the Closing Sale Prices of the shares of Common Stock (as
reported by Bloomberg Financial Markets) for the five (5) consecutive Trading
Days ending on the date immediately preceding the Exercise Date.

 

B = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

For purposes of this Warrant, “Closing Sale Price” means, for any security as of
any date, the last trade price for such security on the principal securities
exchange or trading market for such security, as reported by Bloomberg Financial
Markets, or, if such exchange or trading market begins to operate on an extended
hours basis and does not designate the last trade price, then the last trade
price of such security prior to 4:00 P.M., New York City time, as reported by
Bloomberg Financial Markets, or if the foregoing do not apply, the last trade
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg Financial Markets, or, if no
last trade price is reported for such security by Bloomberg Financial Markets,
the average of the bid prices, or the ask prices, respectively, of any market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC. 
If the Closing Sale Price cannot be calculated for a security on a particular
date on any of the foregoing

 

8

--------------------------------------------------------------------------------


 

bases, the Closing Sale Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder.  If the
Company and the Holder are unable to agree upon the fair market value of such
security, then the Board of Directors of the Company shall use its good faith
judgment to determine the fair market value.  The Board of Directors’
determination shall be binding upon all parties absent demonstrable error.  All
such determinations shall be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during the
applicable calculation period.

 

Notwithstanding anything herein to the contrary, on the Expiration Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 10.

 

11.                               LIMITATIONS ON EXERCISE.

 

(a)                                  Notwithstanding anything to the contrary
contained in this Warrant (other than the provisions of Section 11(b) below),
the Company shall not effect any exercise of this Warrant, and the Holder shall
not have the right to exercise any portion of this Warrant to the extent (but
only to the extent) that, after giving effect to such issuance after exercise,
the Holder (together with any person acting as a group with the Holder or the
Holder’s Affiliates) would beneficially own in excess of 9.99% (the “Maximum
Percentage”) of the outstanding shares of Common Stock. To the extent the above
limitation applies, the determination of whether this Warrant shall be
exercisable (vis-à-vis other convertible, exercisable or exchangeable securities
owned by the Holder) and of which warrants shall be exercisable (as among all
warrants owned by the Holder) shall, subject to such Maximum Percentage
limitation, be determined on the basis of the first submission to the Company
for conversion, exercise or exchange (as the case may be). No prior inability to
exercise this Warrant pursuant to this paragraph shall have any effect on the
applicability of the provisions of this paragraph with respect to any subsequent
determination of exercisability.  For the purposes of this paragraph, beneficial
ownership and all determinations and calculations (including, without
limitation, with respect to calculations of percentage ownership and as to the
determination of any group) shall be determined by the Holder in accordance with
Section 13(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) and
the rules and regulations promulgated thereunder. The provisions of this
paragraph shall be implemented in a manner otherwise than in strict conformity
with the terms of this paragraph to correct this paragraph (or any portion
hereof) which may be defective or inconsistent with the intended Maximum
Percentage beneficial ownership limitation herein contained or to make changes
or supplements necessary or desirable to properly give effect to such Maximum
Percentage limitation. For any reason at any time, upon the written or oral
request of the Holder, the Company shall within one (1) Business Day confirm
orally and in writing to the Holder the number of shares of Common Stock then
outstanding, including by virtue of any prior conversion or exercise of
convertible or exercisable securities into Common Stock, including, without
limitation, pursuant to this Warrant or securities issued pursuant to the
Securities Purchase Agreement.  Each delivery of an Exercise Notice by the
Holder will constitute a representation by the Holder that it has evaluated the
limitation set forth in this paragraph and determined that issuance of the full
number of Warrant Shares requested by the Holder in such Exercise Notice is
permitted under this paragraph.

 

(b)                                  The provisions of Section 11(a) above shall
not apply to any exercise by any Holder whose beneficial ownership of Common
Stock immediately prior to the issuance of

 

9

--------------------------------------------------------------------------------


 

this Warrant (together with any person acting as a group with such Holder and
such Holder’s Affiliates) exceeds the Maximum Percentage (an “Existing MP
Holder”), provided, however, if at any time after the date hereof an Existing MP
Holder and its Affiliates and any other persons or entities whose beneficial
ownership of Common Stock would be aggregated with such Holders for purposes of
Section 13(d) of the Exchange Act (including shares held by any “group” of which
the Holder is a member, but excluding shares beneficially owned by virtue of the
ownership of securities or rights to acquire securities that have limitations on
the right to convert, exercise or purchase similar to the limitation set forth
herein) shall collectively beneficially own the Maximum Percentage or less, then
such Holder may deliver a written notice to the Company (an “MP Notice”)
providing that such Holder irrevocably elects to be subject to the provisions of
Section 11(a).

 

(c)                                  Notwithstanding anything to the contrary
contained in this Warrant, the Company shall not effect any exercise of this
Warrant (including if held by an Existing MP Holder that has not delivered an MP
Notice), and the Holder shall not have the right to exercise any portion of this
Warrant to the extent (but only to the extent) that, after giving effect to such
issuance after exercise, the Holder (together with any person acting as a group
with the Holder or the Holder’s Affiliates) would beneficially own in excess of
19.99% (the “Applicable Percentage”) of the outstanding shares of Common Stock.
To the extent the above limitation applies, the determination of whether this
Warrant shall be exercisable (vis-à-vis other convertible, exercisable or
exchangeable securities owned by the Holder) and of which warrants shall be
exercisable (as among all warrants owned by the Holder) shall, subject to such
Applicable Percentage limitation, be determined on the basis of the first
submission to the Company for conversion, exercise or exchange (as the case may
be). No prior inability to exercise this Warrant pursuant to this paragraph
shall have any effect on the applicability of the provisions of this paragraph
with respect to any subsequent determination of exercisability. For the purposes
of this paragraph, beneficial ownership and all determinations and calculations
(including, without limitation, with respect to calculations of percentage
ownership and as to the determination of any group) shall be determined by the
Holder in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. The provisions of this paragraph shall be
implemented in a manner otherwise than in strict conformity with the terms of
this paragraph to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Applicable Percentage beneficial
ownership limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such Applicable Percentage
limitation.  For any reason at any time, upon the written or oral request of the
Holder, the Company shall within one (1) Business Day confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding,
including by virtue of any prior conversion or exercise of convertible or
exercisable securities into Common Stock, including, without limitation,
pursuant to this Warrant or securities issued pursuant to the Securities
Purchase Agreement.  Each delivery of an Exercise Notice by a Holder will
constitute a representation by such Holder that it has evaluated the limitation
set forth in this paragraph and determined that issuance of the full number of
Warrant Shares requested by the Holder in such Exercise Notice is permitted
under this paragraph.

 

12.                               NO FRACTIONAL SHARES.  No fractional Warrant
Shares will be issued in connection with any exercise of this Warrant.  In lieu
of any fractional shares that would, otherwise be issuable, the number of
Warrant Shares to be issued shall be rounded down to the

 

10

--------------------------------------------------------------------------------


 

next whole number and the Company shall pay the Holder in cash the fair market
value (based on the Closing Sale Price) for any such fractional shares.

 

13.                               NOTICES.  Any and all notices or other
communications or deliveries hereunder (including, without limitation, any
Exercise Notice) shall be in writing and shall be deemed given and effective on
the earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in the Purchase
Agreement prior to 5:30 P.M., New York City time, on a Trading Day, (ii) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number specified in the Purchase
Agreement on a day that is not a Trading Day or later than 5:30 P.M., New York
City time, on any Trading Day, (iii) the Trading Day following the date of
mailing, if sent by nationally recognized overnight courier service specifying
next business day delivery, or (iv) upon actual receipt by the party to whom
such notice is required to be given, if by hand delivery. The address and
facsimile number of a party for such notices or communications shall be as set
forth in the Purchase Agreement unless changed by such party by two (2) Trading
Days’ prior notice to the other party in accordance with this Section 13.

 

14.                               WARRANT AGENT.  The Company shall serve as
warrant agent under this Warrant. Upon thirty (30) days’ notice to the Holder,
the Company may appoint a new warrant agent. Any corporation into which the
Company or any new warrant agent may be merged or any corporation resulting from
any consolidation to which the Company or any new warrant agent shall be a party
or any corporation to which the Company or any new warrant agent transfers
substantially all of its corporate trust or shareholders services business shall
be a successor warrant agent under this Warrant without any further act. Any
such successor warrant agent shall promptly cause notice of its succession as
warrant agent to be mailed (by first class mail, postage prepaid) to the Holder
at the Holder’s last address as shown on the Warrant Register.

 

15.                               MISCELLANEOUS.

 

(a)                                  No Rights as a Stockholder.  Unless
otherwise permitted in this Warrant, the Holder, solely in such Person’s
capacity as a holder of this Warrant, shall not be entitled to vote or receive
dividends or be deemed the holder of share capital of the Company for any
purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in such Person’s capacity as the Holder of this Warrant,
any of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, amalgamation,
conveyance or otherwise), receive notice of meetings, receive dividends or
subscription rights, or otherwise, prior to the issuance to the Holder of the
Warrant Shares which such Person is then entitled to receive upon the due
exercise of this Warrant. In addition, nothing contained in this Warrant shall
be construed as imposing any liabilities on the Holder to purchase any
securities (upon exercise of this Warrant or otherwise) or as a stockholder of
the Company, whether such liabilities are asserted by the Company or by
creditors of the Company.

 

(b)                                  Authorized Shares.

 

(i)                                    The Company covenants that during the
period the Warrant is outstanding, it will reserve from its authorized and
unissued Common Stock a sufficient number

 

11

--------------------------------------------------------------------------------


 

of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant.  The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant.  The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the trading market upon which the Common Stock may be listed. 
The Company covenants that all Warrant Shares which may be issued upon the
exercise of the purchase rights represented by this Warrant will, upon exercise
of the purchase rights represented by this Warrant, be duly authorized, validly
issued, fully paid and nonassessable and free from all taxes, liens and charges
created by the Company in respect of the issue thereof (other than taxes in
respect of any transfer occurring contemporaneously with such issue).

 

(ii)                                Except and to the extent as waived or
consented to by the Holder, the Company shall not by any action, including,
without limitation, amending its certificate of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of Holder as set forth in this Warrant against impairment.  Without
limiting the generality of the foregoing, the Company will (a) not increase the
par value of any Warrant Shares above the amount payable therefor upon such
exercise immediately prior to such increase in par value, (b) take all such
action as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable Warrant Shares upon the exercise
of this Warrant, and (c) use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant.

 

(iii)                            Before taking any action which would result in
an adjustment in the number of Warrant Shares for which this Warrant is
exercisable or in the Exercise Price, the Company shall obtain all such
authorizations or exemptions thereof, or consents thereto, as may be necessary
from any public regulatory body or bodies having jurisdiction thereof.

 

(c)                                  Successors and Assigns.  Subject to
compliance with applicable securities laws, this Warrant may be assigned by the
Holder. This Warrant may not be assigned by the Company without the written
consent of the Holder except to a successor in the event of a Change in Control.
This Warrant shall be binding on and inure to the benefit of the parties hereto
and their respective successors and assigns. Subject to the preceding sentence,
nothing in this Warrant shall be construed to give to any Person other than the
Company and the Holder any legal or equitable right, remedy or cause of action
under this Warrant. This Warrant may be amended only in writing signed by the
Company and the Holder, or their successors and assigns.

 

(d)                                  Amendment and Waiver.  Except as otherwise
provided herein, the provisions of the Warrant may be amended and the Company
may take any action herein

 

12

--------------------------------------------------------------------------------


 

prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.

 

(e)                                  Acceptance.  Receipt of this Warrant by the
Holder shall constitute acceptance of and agreement to all of the terms and
conditions contained herein.

 

(f)                                    Governing Law; Jurisdiction.  ALL
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION
OF THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAW THEREOF. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT.

 

(g)                                 Headings.  The headings herein are for
convenience only, do not constitute a part of this Warrant and shall not be
deemed to limit or affect any of the provisions hereof.

 

(h)                                 Severability.  In case any one or more of
the provisions of this Warrant shall be invalid or unenforceable in any respect,
the validity and enforceability of the remaining terms and provisions of this
Warrant shall not in any way be affected or impaired thereby, and the parties
will attempt in good faith to agree upon a valid and enforceable provision which
shall be a commercially reasonable substitute therefor, and upon so agreeing,
shall incorporate such substitute provision in this Warrant.

 

(i)                                    Remedies.  The Company stipulates that
the remedies at law of the Holder of this Warrant in the event of any default or
threatened default by the Company in the performance of or compliance with any
of the terms of this Warrant are not and will not be adequate and that, to the
fullest extent permitted by law, such terms may be specifically enforced by a
decree for the specific performance of any agreement contained herein or by an
injunction against a violation of any of the terms hereof or otherwise.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

SUNSHINE HEART, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------